Case 1:15-cr-00023-RGA Document 848 Filed 11/08/18 Page 1 of 3 PageID #: 23056




November 8, 2018


The Honorable Richard G. Andrews
J. Caleb Boggs Federal Building
844 N. King Street
Unit 9
Room 6325
Wilmington, Delaware 19801-3555

Re:     United States v. Gibson et al., 15-CR-23 (RGA)

Dear Judge Andrews:

Defendants in the above-captioned criminal action respectfully submit this letter in response to an oral
request by the Court at the October 10, 2018 status and scheduling conference for research on the
standard for bail pending appeal. In particular, the Court asked the parties to address the narrow issue of
whether, for the purpose of granting bail pending appeal, 18 U.S.C. § 3143(b) requires that the Court find
not only the existence of a substantial question of law or fact that would, if successful, result in reversal or
a new trial, but further that the substantial question of law or fact is likely to succeed on appeal. See
10/10/2018 Hearing Tr. 22:21 – 24:6. In answer to Your Honor’s question, it is well-established in the
Third Circuit that the language in question allows the Court to evaluate only what relief would likely follow
if the substantial issue succeeds on appeal; the Court may not evaluate the probability of success on
appeal.

Specifically, 18 U.S.C. Section 3143(b) states, in relevant part, that bail pending appeal shall be granted if
“the appeal is not for the purpose of delay and raises a substantial question of law or fact likely to result
in—(i) reversal [or] (ii) an order for a new trial,” among other alternatives.

The Third Circuit has defined a “substantial question” as “one of more substance than would be
necessary to a finding that it was not frivolous,” i.e., one that is “fairly debatable” or “significant.” United
States v. Smith, 793 F.2d 85, 88 – 90 (3d Cir. 1986). A question is “fairly debatable” if “the issues are
debatable among jurists of reason; [] a court could resolve the issues [in a different manner]; or [] the
questions are adequate to deserve encouragement to proceed further.” Id. at 89 – 90 (quoting Barefoot
v. Estelle, 463 U.S. 880, 893 n.4 (1983)). It does not mean that the defendant must “show that he should
prevail on the merits.” Id.

Once the Court finds a non-frivolous (“substantial”) question, it then must ask whether the question is
“likely to result in reversal or an order for a new trial.” The Third Circuit has unequivocally stated that that
requirement “cannot be read as meaning . . . that the district court must conclude that its own order is
likely to be reversed.” United States v. Miller, 753 F.2d 19, 23 (3d Cir. 1985) (emphasis added). Instead,
the relevant “language must be read as going to the significance of [a contrary appellate ruling on] the
substantial issue to the ultimate disposition of the appeal.” Id. That is, a court may evaluate only whether
a “substantial question of law or fact” would result in “reversal [or] an order for a new trial” if decided in
defendants’ favor on appeal. Id.; see Miller, 753 F.2d at 23 (deeming unreasonable any interpretation
that would “require the district court to predict the probability of reversal” and further noting that “federal
courts are not to be put in the position of ‘bookmakers’ who trade on the probability of ultimate outcome”).
Case 1:15-cr-00023-RGA Document 848 Filed 11/08/18 Page 2 of 3 PageID #: 23057




Accordingly, district courts in the Third Circuit have granted (or maintained) bail pending appeal based on
questions of law and fact they had previously rejected in Rule 29 motions, see, e.g., United States v.
Beldini, No. 09-637, ECF No. 116, at 7, 9 (D.N.J. July 30, 2010) (granting motion for bail pending appeal
“although the Court ruled against Defendant on [the] issue in the context of post-trial motions” because
there were “good arguments on both sides”); United States v. Newmark, No. 06-447-1, 2008 U.S. Dist.
LEXIS 58207, at *5 (E.D. Pa. July 30, 2008) (granting defendant’s motion for bail pending appeal based
on challenge to sufficiency of evidence despite previously rejecting Rule 29 motion on same basis; United
States v. Regan, 1997 WL 805091, at *1-3 (E.D. Pa. Dec. 19, 1997) (same)—and even when its decision
had already been affirmed by the Third Circuit but a writ of certiorari was pending before the Supreme
Court, see United States v. Rafsky, Criminal Action No. 85-00303-1, 1987 U.S. Dist. LEXIS 1365, at *4
(E.D. Pa. Feb. 25, 1987) (finding the relevant issue was still “debatable among jurists of reason,” despite
the appellate decision, and thereby satisfied the standard for bail pending appeal).

Should the Court desire additional information on this question, or on the standard for bail pending appeal
more broadly, Defendants respectfully request the opportunity to fully brief the issue.

Respectfully Submitted,
Case 1:15-cr-00023-RGA Document 848 Filed 11/08/18 Page 3 of 3 PageID #: 23058




By: / s/ Kenneth M. Breen                By: / s/
    Kenneth M. Breen                         Michael P. Kelly (#2295)
    John P. Nowak                            Steven P. Wood (#2309)
    Phara A. Guberman                        Geoffrey N. Rosamond
    Jena A. Sold                             McCARTER & ENGLISH
    PAUL HASTINGS LLP                        405 N. King Street, 8th Floor
    200 Park Avenue                          Wilmington, DE 19801
    New York, NY 10166                       Tel.: (302) 984-6301
    Tel.: (212) 318-6000
                                             Andrew M. Lawler
      Attorneys for Defendant                ANDREW M. LAWLER, P.C.
      David R. Gibson                        641 Lexington Avenue, 27th Floor
                                             New York, NY 10022
                                             Tel.: (212) 832-3160

                                             Attorneys for Defendant
                                             Robert Harra




By: / s/                                 By: / s/
    David Wilks (#2793)                      Henry Klingeman
    R. Stokes Nolte (#2301)                  Helen Nau
    Andrea S. Brooks (#5604)                 KROVATIN KLINGEMAN LLC
    Samuel Lee Moultrie (#5979)              60 Park Place, Suite 1100
    WILKS, LUKOFF & BRACEGIRDLE LLC          Newark, NJ 07102
    4250 Lancaster Pike, Suite 200           Tel.: (973) 424-9777
    Wilmington, Delaware 19805
    Tel.: (302) 225-0850                     Bartholomew J. Dalton (#808)
                                             Ipek K. Medford (#4110)
      Thomas A. Foley (#2819)                Andrew C. Dalton (#5878)
      THOMAS A. FOLEY                        DALTON & ASSOCIATES P.A.
      1905 Delaware Avenue                   Cool Spring Meeting House
      Wilmington, DE 19806                   1106 West Tenth Street
      Tel.: (302) 658-3077                   Wilmington, DE 19806
                                             Tel.: (302) 652-2050
      Attorneys for Defendant
      William North                          Attorneys for Defendant
                                             Kevyn Rakowski


cc:      Lesley F. Wolf, Esq.
         Robert F. Kravetz, Esq.
         All Counsel for Defendants


Dated: November 8, 2018
